DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-5, 6-11, 13-15 and canceled claims 2, 12 filed on 08/11/2021 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 10, third par, fifth par, seventh par, applicant argued that Genova in view of Kim does not disclose or suggest processing a two-dimensional representation of an object and training an first neural network using a two-dimensional representation of a training object as amended in claims 1 and 11, wherein the input is a twodimensional representation of an object; first neural network for a training input comprising a two-dimensional representation of a training object; outputting,… a three-dimensional surface ... comprising a three-dimensional representation of the object
The examiner respectfully disagrees with applicant’s argument. In fact, Genova provides, in pg. 7157, Col.1, Sec. 4, Fig. 3, Genova teaches a first neural network (CNN) provides a depth image created by rendering multiple depth 2d images representation of the mesh from fixed views to provide 3D input to the network. The 2d images are template parameters by shape class labels (Fig. 4) and are mapped on the 
	In additional, the combination between Genova’s reference (multiple vectors) and Kim’s reference “multi-dimensional vector”. It would have been obvious to one of ordinary skill in the art in order to teach outputting, using the first neural network and based upon the multidimensional vector.
	In Remark page 11, second par, third par, applicant argued that at FIG. 3. As such, Genova discloses that the input and the training input are both three-dimensional representations of their respective objects-not two-dimensional representations as recited in claim 1. Genova thus does not disclose or suggest processing a twodimensional representation of an object using the first neural network trained using a twodimensional representation of the training object, such that a three-dimensional representation of the obiect is generated.
The examiner respectfully disagrees with applicant’s argument. In fact, Genova provides in Fig. 2, pg. 7155, Col. 1, first par “the template parameters of similar shapes are similar, and vary gradually through shape-space (Figure 2), the influence region of a given element in a 2D image, providing semantic segmentation of shapes”, Fig. 3, pg., 7157, Fig. 4, pg. 7159, Col.1 “a t-SNE  visualization of the template parameter vectors ϴ for the ShapeNet test set by shape class labels”, Sec 5.1, Fig. 5, pg. 7159, Col. 1, Sec. 5.2 Genova teaches the input shape includes elements in a 2D image (the ShapeNet test set by shape class labels, Fig. 4) represent of an object (Fig. 5) using the first neural network (Fig. 3)….a three-dimensional representation of the object is generated (Fig. 3, Fig. 5).
page 12, third par, applicant argued that Genova in view of Kim does not disclose the first neural network trained using a set of one or more losses, the set of losses including at least one loss calculated based upon a training three-dimensional surface generated by the first neural network for a training input comprising a two-dimensional representation of a training object and an implicit function generated by a second neural network for the training input, the implicit function usable to generate a three-dimensional representation of the training input; recited in claims 1, 11.
The examiner respectfully disagrees with applicant’s argument. In fact, Genova provides in pg. 7157, Col.1, Sec. 4, Fig. 3, Genova teaches a  training 3D surface (an output of 3D ground truth surface of table, Fig. 3) is generated by a first neural network (CNN) for a training input (input shape) by rendering multiple depth 2d images (depth rendering) representation of a training object (table) and the 2d images are template parameter vectors ϴ by shape class labels (Fig. 4, pg. 7159, Col.1 Sec. 5.1) and are mapped on the mesh to represent a training object (see Fig. 5, b-d). Genova also teaches providing multiple vectors (template parameter vectors ϴ) to the input shape for rendering (deep rendering) to CNN, using as a set loss including at least on loss calculated (sparse sample locations in 3D and evaluate calculating of loss function at those locations with a classification loss, Sec 4).
Furthermore, Genova discloses a structured implicit function is termed for a level set of volumetric function (pg. 7154, Col. 2, lines 10-13) and a volumetric is used by a deep neural network (pg. 7156, Col. 1, lines 5-8, lines 40-41). In other word, Genova teaches an implicit function is generated by a deep neural network (a second neural network). Genova also teaches in order to accurately reconstruct the surface (e.g. 3D uLu + wsLs +Lc) for working on implicit function to calculate a weight combination of the total loss (pg. 7157, Col. 1, Sec 4.3).
Claims 3-5, and 13-15 are rejected as the current rejection in OA and depend from claims 1 and 11 that are rejected as the explanation above.
In Remark page 14, third par, applicant argued that similar to amended claims 1 and 11, Genova in view of Kim does not disclose or suggest the following features of amended claim 7.
The examiner respectfully disagrees with applicant’s argument. In fact, Genova provides in Fig. 2, pg. 7155, Col. 1, first par, and Fig. 4, pg. 7159, Col. 1, Sec 5.1 Sec. 5.2 and Figure 5 Genova teaches receiving an input as a template parameters of segmentation shapes in 2D images (Fig. 4) representation of an object (chair, table, Fig. 2, Fig. 5) at system. Similarly, Fig. 3 input template parameters with 2D segmentation shapes (depth rendering) represents a table, and
 in pg. 7154, Col.2, second par, and pg. 7156, Col. 1, first par, third par, and pg. 7156, Col. 2, Sec. 3, and pg. 7158, Sec. 4.3.1 Genova teaches an implicit function generated by a second neural network (a deep neural network) for training input structured implicit function that given a random point at (x, y, z) coordinate in the bounding box of the ground truth mesh, and
in pg. 7157, Figure 3, Genova teaches generating, using the first neural network (convolutional neural network CNN), a three-dimensional surface, input shape, Fig. 3, representing the input image, and

Claims 8, 10 are rejected as the current rejection in OA and depend from claim 7 and 11 that is rejected as the explanation above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 7, 10, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Genova et al. (“Learning Shape Template With Structured Implicit Function”, Computer Vision Foundation, 2019) in view of Kim et al. (US 2018/0240243 A1).  (U, A)
Regarding Claim 1 (Currently amended), Genova discloses a computer-implemented method (Genova, pg. 7155, Col. 1, last par “method”) comprising:  
2receiving, at a computing system, an input wherein the input is a two dimensional representation of an 3object (Genova, pg. 7155, Col. 1, first par, “the template parameters of similar shapes are similar, and vary gradually through shape-space (Figure 2), for example, the tail fin of an aircraft may be represented by one element, while the left wingtip may be represented by another, predict the influence 
4generating, by the computing system, a  vector [[for]] representing the input (Genova, pg. 7156, Col. 1, third par “several deep network architectures have appeared that encode observations (color images, depth images, 3D shapes, etc.) into a latent vector space and decode latent vectors to 3D shapes” Genova teaches decode latent vectors of a latent vector space to input 3D shapes. In other word, latent vectors are multi-dimensional vector and encoded to 3D shapes which has 3 dimensional directions;  
5providing the  vector for the input to a neural network (Genova, pg. 7157, Fig. 3 “provide these as input to an early-fusion CNN. The output of the CNN is a vector with fixed dimensionality. This vector is interpreted as a shape
template with parameters that define an implicit surface” Genova teaches provide the latent vectors (multi-dimensional vectors) of input 3D shapes to an early-fusion CNN , 
wherein 6the neural network was trained to predict a three-dimensional surface representing the input 7based on the  vector (Genova, pg. 7156, Col.2, Sec 3, first par “represent this surface as the l level set of a function F(x, ϴ), where x is a 3D position and ϴ is a vector of template parameters” and pg. 7157, Fig. 3 “The output of the CNN is a vector with fixed dimensionality. This vector is interpreted as a shape template with parameters that define an implicit surface” and pg. 7157. Col. 1, Sec. 4, first par “a learning framework (Figure 3) to train a neural network to fit the shape template to data. The network’s goal is to find the template parameters ϴ that best fit a 3D shape” a learning framework (Figure 3) to train a neural network to find (predict) the template parameter that best fit a 3D shape (3D surface) based on such that the three-dimensional surface corresponds to a 8second three-dimensional surface of the object calculated using an implicit function for 9representing the input (Genova, pg. 7155, Col. 1, Fig. 2 “three shape templates trained across classes with 10, 25, and 100 elements, respectively surface reconstruction of the implicit function defined by the 100 element template” and pg. 7157, Fig. 3 “This vector is interpreted as a shape template with parameters that define an implicit surface. Next, we sample points near the ground truth surface” and pg. 7159, Col. 2, Fig. 5 “(b-d) templates computed with our method for 10, 25, and 100 elements (e) surface reconstruction from the template in (d); (f) ground truth surface mesh” computing first 3D template surface (5 e), second 3D ground truth surface (5f) of object (chair) using implicit function.; and 
providing the first neural network (Genova, pg. 7157, Col. 1, Sec 4, “We propose a learning framework (Figure , first neural network [[was ]] trained using a set of losses, the set of losses including at least one loss calculated (Genova, Fig. 3, pg. 7157, Sec. 3, “We propose a learning framework (Figure 3) to train a neural network, where the loss penalizes the amount of predicted shape that is on the wrong side of the ground truth inside/outside border” and pg., 7157, Col. 2, Sec 4.2 Sec. 4.3 “Before training, we must preprocess the input meshes to make them watertight.  We generate 100,000 random samples uniformly in the bounding box of the mesh. In order to accurately reconstruct the surface, we employ three individual loss functions. The total loss function is a weighted combination of the three losses: L = wULU + wSLS + LC” and pg. 7158, Sec 4.3.1 “At each training batch we randomly select 3,000 of the precomputed 100,000 points to evaluate the loss” Genova teaches the first neural network (CNN) trained  (Fig. 3) using a set of losses (select 3000 sampling to evaluate the loss) are calculated by three loss functions based upon a training three-dimensional surface generated by the first neural network for a training input comprising a two-dimensional representation of a training object (Genova, pg., 7155, Col. 1, first par, “through shape space (Figure 2). The network learns to associate each shape element with similar structures in each shape, predict the influence region of a given element in a 2D image, providing semantic segmentation of shapes” Genova teaches a training 3D surface of object (element) generated by the first neural network st neural network) for an object (table) and an implicit function generated by a second neural network for the training input structured implicit function the implicit function usable to generate a three-dimensional representation of the training input (Genova, pg., 7154, Col.2, second par, “We view a shape as a level set of a volumetric function, a formulation we term a structured implicit function” and pg. 7156, Col. 1, first par, third par “Structured implicit functions are suitable in all properties. “Deep” refers to methods that represent a volumetric function as a deep neural network. Shape Representations for Learning, several deep network architectures have appeared that encode observations (color images, depth images, 3D shapes, etc.) and pg. 7156, Col. 2, Sec. 3 “We aim to represent this surface as the ℓ level set of a function F(x,ϴ), where x is a 3D position and ϴ is a vector of template parameters” Genova discloses a structured implicit function is termed for a level set of volumetric function and a volumetric is used by a deep neural network (pg. 7156, Col. 1, lines 5-8, lines 40-41) .In other word, Genova teaches an implicit function is generated by a deep neural network (a second neural network). Genova also teaches in order to accurately reconstruct the surface (e.g. 3D surface of an object) by using the loss functions (L=wuLu + wsLs +Lc) for working on implicit function to calculate a weight combination of the total loss (pg. 7157, Col. 1, Sec 4.3).
 	outputting using the first neural network and based upon the  vector, 11the three-dimensional surface representing the input, the three-dimensional surface comprising a 12three-dimensional representation of the object (Genova, pg. 7157, Figure 3, We render a stack of depth images around the mesh, provide these as input to an early-fusion CNN, The output of the CNN is a vector with fixed dimensionality. This vector is interpreted as a shape template with parameters that define an implicit surface” and pg. 7159, Col.1, Sec. 5.1 “Figure 4 shows a t-SNE [51] visualization of the template parameter vectors ϴ for the ShapeNet test set, colored by ShapeNet class labels” Genova teaches outputting, using the first CNN based on the multiple parameter vectors, 3D surface input (shape template, Fig. 3) representation of the object (table).
Genova teaches a vector ϴ, however Genova does not explicitly teach a multi-dimensional vector.
Kim teaches a multi-dimensional vector (Kim, [0006] “The transformed feature vectors identify points in a multi-dimensional feature space” and [0038] “the term "feature space" is used to refer to a multidimensional vector space corresponding to a set of feature vectors. For example, a set of feature vectors, each of which has n dimensions, define a set of points in an n-dimensional feature space,” Kim teaches a set of feature vectors, each of which has n dimensions as a multi-dimensional vector.
Genova and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Genova to combine 
1 	Regarding Claim 2 (Canceled). 
Regarding Claim 6, the method of claim 1, Genova does not explicitly teach further comprising:  providing the three-dimensional surface to a user device for viewing in a 3graphical user interface.
However, Kim teaches 2providing the three-dimensional surface to a user device for viewing in a 3graphical user interface (Kim, [0021] “Fig. 13, an example of mapping feature points that are sampled from a portion of a 3D shape in a graphic user interface. 
Genova and Kim are combinable see rationale in claim 1.
Regarding Claim 7, Genova discloses a computer-implemented method (Genova, pg. 7155, Col. 1, last par “method”) of training a [[ first neural 2network for generating a three-dimensional surface from an input image (Genova, pg., 7157, Figure 3, “provide these as input to an early-fusion CNN. The output of the CNN is a vector with fixed dimensionality. This vector is interpreted as a shape template with parameters that define an implicit surface” and pg., 7157, Col.1 Sec. 4 “We propose a learning framework (Figure 3) to train a neural network to fit the shape template to data, the template parameters ϴ that best fit a 3D shape” Genova comprising:  
3receiving a set of training input images, wherein each training input image
includes a two-dimensional representation of a training object (Genova, pg. 7155, Col. 1, first par, “the template parameters of similar shapes are similar, and vary gradually through shape-space (Figure 2), for example, the tail fin of an aircraft may be represented by one element, while the left wingtip may be represented by another, predict the influence region of a given element in a 2D image, providing semantic segmentation of shapes”  and pg. 7159, Col. 1, Sec 5.1 Sec. 5.2 “Figure 4 shows a t-SNE visualization of the template parameter vectors ϴ for the ShapeNet test set, colored by ShapeNet class labels. Several classes of shapes airplanes are neatly clustered by their template parameters...tables, sofas. Figure 5 shows representative results for examples from the ShapeNet training set, with 10, 25, and 100 shape elements” and Genova teaches receiving an input as a template parameters of segmentation shapes in 2D images (Fig. 4) representation of an object (chair, table, Fig. 2, Fig. 5) at system. Similarly, Fig. 3 input template parameters with 2D segmentation shapes (depth rendering) represents a table;
 for each training input in the set of training input images:
5encoding the input image to generate a (Genova, pg. 7156, Col. 1, third par “several deep network architectures have appeared that encode observations (color images, depth images, 3D shapes, etc.) into a latent vector space and decode latent vectors to 3D shapes” Genova teaches encoding the input image (depth images) into a latent ;  
generating, using a [[n]] second neural network, an
implicit function that, given a random point, provides a training value indicating whether the random point is on a surface of a three-dimensional representation of the training input image (Genova, pg., 7154, Col.2, second par, “We view a shape as a level set of a volumetric function, a formulation we term a structured implicit function” and pg. 7156, Col. 1, first par, third par “Structured implicit functions are suitable in all properties. “Deep” refers to methods that represent a volumetric function as a deep neural network. Shape Representations for Learning, several deep network architectures have appeared that encode observations (color images, depth images, 3D shapes, etc.)  and pg. 7156, Col. 2, Sec. 3 “We aim to represent this surface as the ℓ level set of a function F(x,ϴ), where x is a 3D position and ϴ is a vector of template parameters” and pg. 7158, Sec. 4.3.1 “If If F(x,ϴ_) correctly classifies every point in the volume, we choose (x, y, z) coordinates uniformly at random in the bounding box of the ground truth mesh. according to the ground truth shape boundary” Genova teaches an implicit function generated by a second neural network (a deep neural network) for training input structured implicit function that given a random point at (x, y, z) coordinate in the bounding box of the ground truth mesh;
10generating, using the first neural network, a three-dimensional surface representing the input image (Genova, pg. 7157, Figure 3, The input to our system is a mesh. We render a stack of depth images around the mesh,  using the first neural network (convolutional neural network CNN), a three-dimensional surface , input shape, Fig. 3, representing the input image;  
calculating a loss using the random point, the training value of the implicit function, and the training three-dimensional surface (Genova, pg. 7158, Sec. 4.3.1 Uniform Sample Loss Lu, “We evaluate F(x,ϴ) at these locations, and apply a loss between the softened classification decision G, and the ground truth class label, which is 0 inside and 1 outside:  LU(x,ϴ) = (βG(x,_)2 x inside
                                                        (1 − G(x,_))2 x outside
At each training batch we randomly select 3,000 of the precomputed 100,000 points to evaluate the loss. β accounts for the inside/outside sample count differences” Genova teaches calculating a loss using the random points (3000 points), the training valued of the implicit function F(x,ϴ) and the 3D surface sample loss (inside, outside) ; and  
14adjusting parameters of the first neural network based on 15the loss (Genova, pg. 7157, Figure 3, “provide these as input to an early-fusion CNN. A classification loss enforces that each sample point is correctly labeled as inside/outside by the surface reconstruction“ and pg. 7158, Sec. 4.3.1 Uniform Sample Loss Lu, “We evaluate F(x,ϴ) at these locations, and apply a loss between the softened classification decision G, and the ground truth class label, which is 0 inside and 1 outside:    LU(x,_) = (βG(x,_)2 x inside
                             (1 − G(x,_))2 x outside

However, Genova does not explicit teach a multi-dimensional vector
	Kim teaches a multi-dimensional vector (Kim, [0038] “the term "feature space" is used to refer to a multidimensional vector space corresponding to a set of feature vectors. For example, a set of feature vectors, each of which has n dimensions, define a set of points in an n-dimensional feature space” Kim teaches a set of feature vectors, each of which has n dimensions as a multi-dimensional vector.
	Genova and Kim are combinable see rationale in claim 1.
1 		1 1Regarding Claim 10 (Currently amended) Genova discloses the computer-implemented method of claim 7, further comprising:  2adjusting parameters of the second neural network based at least in part 3on the loss (Genova, pg. 7154, Col.2, second par, “We view a shape as a level set of a volumetric function, a formulation we term a structured implicit function” and pg. 7156, Col. 1, first par, third par “Structured implicit functions are suitable in all properties. “Deep” refers to methods that represent a volumetric function as a deep neural network" and pg. 7158, Col. 1, 1st par “As our losses compare the structured implicit value F(x,ϴ) to indicator function labels (0 inside, 1 outside), we formulate a soft classification boundary function to better facilitate gradient learning: G(x, ϴ) = Sigmoid (α(F(x, ϴ) − ℓ)) (6)
 	where α controls the sharpness of the boundary, and is set to 100 as determined by grid search” Genova teaches adjusting parameters of the implicit function F(x,ϴ) in the second neural network (deep neural network) based on comparing the loss.
	1Regarding Claim 11 (Currently amended), Genova in view of Kim discloses a system (Genova, pg. 7157, Fig. 3 “our system”), comprising  
2one or more processors (Kim, [0045] “one or more processors”; and  
3a memory having stored thereon instructions that, when executed by the one or 4more processors (Kim, [0143] “The processor 1402 executes computer-executable program code stored in a memory device 1404”), cause the one or more processors to:  
receive an input, wherein the input is a two- dimensional representation of an object;
generate a multi-dimensional vector for the input;
provide the multi-dimensional vector for the input to a first neural
network, wherein the first neural network was trained using a set of losses, the set of losses including at least one loss calculated based upon a training three-dimensional surface generated by the first neural network for a training input comprising a two-dimensional representation of a training object and an implicit function generated by a second neural network for the training input, the implicit function usable to generate a three-dimensional representation of the training input 
outputting, using the first neural network and based upon the
multi-dimensional vector, [[the ]]a three-dimensional surface representing the input, the three-dimensional surface comprising a three-dimensional representation of the object.
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 12 (Canceled). 
Regarding Claim 16, Genova discloses system of claim 11, wherein the instructions comprise further 2instructions that, when executed by the one or more processors, cause the one or more processors 3to:  
4provide the three-dimensional surface to a user device for viewing in a graphical 5user interface.
Claim 16 is substantially similar to claim 6 is rejected based on similar analyses.
Claims 3, 4, 5, 8, 9, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Genova et al. (“Learning Shape Template With Structured Implicit Function”, Computer Vision Foundation, 2019) in view of Kim et al. (US 2018/0240243 A1) and further in view of Saito et al. (“PIFu: Pixel-Aligned Implicit Function for High-Resolution Clothed Human Digitization” Computer Vision Foundation, 2019). (U, A, V)
1 	Regarding Claim 3 (Currently amended), Genova discloses the method of claim 1, wherein the first neural network was further trained by 
the training input:  
4encoding by the computing system, the training input into a training (Genova, pg. 7157, Col. 1, Sec. 4.1 “we first need to encode the input 3D shape, for encoding 3D shape; options include point networks. The network ;  
6receiving, at the first neural network, the training (Genova, pg. 7157, Col. 1, Sec. 4 “We propose a learning framework (Figure 3) to train a neural network to fit the shape template to data, provide 3D input to the network. Our network has a feed-forward CNN architecture and predicts the entire parameter vector ϴ at once with a fully connected layer. During training, we choose sparse sample locations in 3D” receiving at a CNN (1st neural work), the training parameter vectors, set of points (sample locations in 3D input);  
8generating, with the first neural network based on the training multi- 9dimensional vector and the training set of points, a training three-dimensional surface 10representing the training input (Genova, pg. 7157, Col. 1, Sec. 4 “We propose a learning framework (Figure 3) to train a neural network to fit the shape template to data, provide 3D input to the network. We render multiple depth images of the mesh from fixed views to provide 3D input to the network. Our network has a feed-forward CNN architecture and predicts the entire parameter vector ϴ at once with a fully connected layer. During training, we choose sparse sample locations in 3D” and pg. 7157, Col. 1, Sec. 4.1 “The final fully connected layer is linear and maps to the
template parameter vector ϴ”  generating (rendering) at CNN based on the training vector ϴ and training set of points input (mapping the connected layer with 3D sample locations to template vector ϴ);   
16adjusting parameters of the first neural network based on the loss (Genova, pg. 7157, Figure 3, “provide these as input to an early-fusion CNN. A classification loss enforces that each sample point is correctly labeled as inside/outside by the surface reconstruction“ and pg. 7158, Sec. 4.3.1 Uniform Sample Loss Lu, “We evaluate F(x,ϴ) at these locations, and apply a loss between the softened classification decision G, and the ground truth class label, which is 0 inside and 1 outside: 
              LU(x,_) = (βG(x,_)2 x inside
                             (1 − G(x,_))2 x outside
Genova teaches modifying (evaluate/apply) parameters (βG, inside, outside) to the surface points for the first neural network (convolution neural network,CNN) based on the loss (Lu).
However, Genova does not explicitly teach
receiving, at the neural network, the training multi-dimensional vector
11receiving, at a second neural network, the multi-dimensional vector;  
12generating, by the second neural network, the implicit function representing the training input;  21 
calculating a loss based on the training three-dimensional surface and the  implicit function; and  
Kim teaches receiving, at the neural network, the training multi-dimensional vector (Kim, [0038] “the term "feature space" is used to refer to a multidimensional vector space corresponding to a set of feature vectors. For example, a set of feature vectors, each of which has n dimensions, define a set of points in an n-dimensional 
Genova and Kim are combinable see rationale in claim 1.
Saito teaches 11receiving, at the [[a]] second neural network, the multi-dimensional vector (Saito pg. 2305, Col. 1, second par, third par “accurate 3D surfaces from images with the help of deep neural network..We new Pixel-aligned Implicit Function (PIFu) representation for 3D deep learning” and pg. 2308, Col. 2, first par “We achieve this by using PIFu to learn a feature embedding for every 3D point in space. Specifically the output domain of Eq. 1 is now a n-dimensional vector space s ∈ Rn“ Saito teaches receving, at a second neural network (deep neural network, the multi-dimensional vector (a n-dimensional vector) via PIFu. 
12generating, by the second neural network, the implicit function representing the training input (Saito “pg. 2306, Col. 1, first par “template-free methods such as BodyNet [53] learn to directly generate a voxel representation of the person using a deep neural network, PIFu is memory efficient and is able to capture fine-scale details present in the image” and pg. 2306, Col. 2, Sec. 3 “we introduce Pixel-Aligned Implicit Functions (PIFu) which is a memory efficient and spatially-aligned
3D representation for 3D surfaces. An implicit function defines a surface as a level set of a function f, e.g. f(X) = 0” Saito teaches generating, at the second neural network (deep neural network), the implicit function representing the training input;  21 
calculating a loss based on the training three-dimensional surface and the  implicit function (Saito “pg. 2309, Col. 1, Sec 4 “The implicit function is based on a multi-layer perceptron. Tex-PIFu takes Fc(x) together with the image feature for surface rd par “We found that naively training fc with the loss function above severely suffers from overfitting, also the underlining 3D surfaces of the object so that fc can
infer texture of unseen surface with different pose and shape” Saito teaches calculating loss with a loss function Lc (4) based on the 3D surface of the object and implicit function for surface resconstruction); and  
Genova, Kim and Saito are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Genova to combine multi-dimensional vector (as taught by Saito) in order to multi-dimensional vector in the second neural network because Saito can provide multi-dimensional vector in the second neural network (the deep neural network) (Saito, Saito pg. 2305, Col. 1, second par, third par). Doing so, it may provide adding more views improves our results further by providing additional information for unseen regions (Saito, pg, 2305, Col. 2, third par).
1 		Regarding Claim 4 (Currently amended), Genova discloses the method of claim 3, wherein calculating the loss comprises:  
4calculating an implicit normal value representing a gradient of the implicit 5function at the random point (Genova, pg. 7158, Col. 1, 1st par “As our losses compare the structured implicit value F(x,ϴ) to indicator function labels (0 inside, 1 outside), we formulate a soft classification boundary function to better facilitate gradient learning:

    PNG
    media_image1.png
    56
    621
    media_image1.png
    Greyscale

Genova teaches calculating an implicit normal value of the implicit 5function at the random point (F (x, ϴ); and  
6calculating the loss based at least in part on a difference between the surface 7normal value and the implicit normal value (Genova, pg. 7158, Col. 1, Sec 4.3.1 “We evaluate F(x,ϴ) at these locations, and apply a loss between the softened classification decision… 
    PNG
    media_image2.png
    97
    632
    media_image2.png
    Greyscale

At each training batch we randomly select 3,000 of the precomputed 100,000 points to evaluate the loss. β accounts for the inside/outside sample count differences” Genova teach calculating the loss Lu based on difference between the surface normal value (β accounts for the inside/outside sample) and the implicit normal value (F(x,ϴ).
However, Genova does not explicit teach calculating a surface normal value representing a normal value of the training three- 3dimensional surface at a random point training on the three-dimensional surface
Saito teaches 2calculating a surface normal value representing a normal value of the training three- 3dimensional surface at a random point training on the three-dimensional surface (Saito, pg. 2308, Col. 1, Sec 3.2, 2nd par “Given sampled 3D points on the surface X ∈ , the objective function for texture inference is the average of L1 error of the sampled colors as follows:

    PNG
    media_image3.png
    91
    644
    media_image3.png
    Greyscale
 
∈  and n is the number of sampled points” Saito teaches calculating a surface normal value Xi at random point on the 3D surface;  
	Geneva, Kim and Saito are combinable see rationale in claim 3.
1 	Regarding Claim 5 (Currently amended), Genova discloses the method of claim 3, wherein calculating the loss comprises: 
2calculating a volumetric value representing a training value of the implicit function at a 3random point on a surface of the training three-dimensional surface (Genova, pg. 7154, Col. 2, 2nd par “a level set of a volumetric function and approximate that function by a formulation we term a structured implicit function” and pg. 7156, Col. 2, Sec. 3 “represent this surface as the ℓ level set of a function F(x,ϴ), where x is a 3D position and ϴ_ is a vector of template parameters 
    PNG
    media_image4.png
    80
    316
    media_image4.png
    Greyscale
. Genova teaches calculating values of the implicit function F(x,ϴ) (as a volumetric function) at a random point  (x , a 3D position) on 3D surface ; and  
4calculating the loss based at least in part on the volumetric value (Genova, pg. 7154, Col. 2, 2nd par “a level set of a volumetric function and approximate that function by a formulation we term a structured implicit function” and pg, Col. 2. Sec. 4.3, 1st par “LU and LS are classification losses ensuring that the volume around… These losses were inspired by recent work on implicit function learning. The total loss function is a weighted combination of the three losses: L = wULU + wSLS + LC (5).
Regarding Claim 8 (Currently amended), Genova discloses the computer-implemented method of claim 7, wherein calculating the 2loss comprises:  
3calculating a volumetric value of the implicit function at the random point on the training 4three-dimensional surface and  
5calculating the loss based at least in part on the volumetric value.  
Claim 8 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 9 (Currently amended), Genova discloses the computer-implemented method of claim 7, wherein calculating the 2loss comprises:  
5calculating an implicit normal value representing a gradient of the implicit 6function at the random point, wherein the implicit normal value corresponds to the training value (Genova, pg. 7158, Col. 1, 1st par “As our losses compare the structured implicit value F(x,ϴ) to indicator function labels (0 inside, 1 outside), we formulate a soft classification boundary function to better facilitate gradient learning:

    PNG
    media_image1.png
    56
    621
    media_image1.png
    Greyscale

where α controls the sharpness of the boundary, and is set to 100 as determined by grid search
Genova teaches calculating an implicit normal value representing a gradient (G(x, ϴ) of the implicit 5function at the random point (F (x, ϴ) wherein the implicit normal value corresponding to the training value (training set to 100); and  
7calculating the loss based at least in part on a difference between the surface 8normal value and the implicit normal value (Genova, pg. 7158, Col. 1, Sec 4.3.1 “We evaluate F(x,ϴ) at these locations, and apply a loss between the softened classification decision… 
    PNG
    media_image2.png
    97
    632
    media_image2.png
    Greyscale


However, Genova does not explicit teach calculating a surface normal value representing a normal value of the training three- 3dimensional surface at a random point training on the three-dimensional surface
Saito teaches 2calculating a surface normal value representing a normal value of the training three- 3dimensional surface at a random point training on the three-dimensional surface (Saito, pg. 2308, Col. 1, Sec 3.2, 2nd par “Given sampled 3D points on the surface X ∈ , the objective function for texture inference is the average of L1 error of the sampled colors as follows:

    PNG
    media_image3.png
    91
    644
    media_image3.png
    Greyscale
 
where C(Xi) is the ground truth RGB value on the surface point Xi ∈  and n is the number of sampled points” Saito teaches calculating a surface normal value Xi at random point on the 3D surface;  
	Geneva, Kim and Saito are combinable see rationale in claim 3.
15 	1Regarding Claim 13 (Currently amended), Genova as modified discloses the system of claim 11, first neural network was further trained by:  
the training input[s]:  
6encoding the training input into a training multi-dimensional vector;  
7receiving, at the first neural network, the training multi-dimensional vector and 8a training set of points;  
9generating, with the first neural network based on the training multi- 10dimensional vector and the training set of points, the [a] training three-dimensional surface 11representing the training input;  
12receiving, at [a] the second neural network, the multi-dimensional vector;  
13generating, by the second neural network, the implicit function 14representing the training input;  
15calculating a loss based on the training three-dimensional surface and the 16implicit function; and  
17adjusting parameters of the first neural network based on the loss.  
Claim 13 is substantially similar to claim 3 is rejected based on similar analyses.
1	Regarding Claim 14 (Currently amended), Genova as modified discloses the system of claim 13, wherein the instructions for calculating the loss 2comprise further instructions that, when executed by the one or more processors, cause the one 3or more processors to:  
 	4calculate a surface normal value representing a normal value of the training three- 5dimensional surface at a random point on training the three-dimensional surface;  24 
calculate an implicit normal value representing a gradient of the implicit function  at the random point; and  
8calculate the loss based at least in part on a difference between the surface normal 9value and the implicit normal value.  
Claim 14 is substantially similar to claim 4 is rejected based on similar analyses.
1 	Regarding Claim 15 (Currently amended), Genova discloses system of claim 13, wherein the instructions for calculating the loss 2comprise further instructions that, when executed by the one or more processors, cause the one 3or more processors to:  
4calculate a volumetric value representing a training value of the implicit function at a 5random point on a surface of the training three-dimensional surface; and  
6calculate the loss based at least in part on the volumetric value.  
Claim 15 is substantially similar to claim 5 is rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner, Art Unit 2611